B. F. SAFFOLD, J.
The plaintiff brought an action for damages against the defendant, as sheriff, complaining that the said sheriff had an execution, which was a lien on his lands ; that he levied on, advertised, and sold, certain described lands, which were not the lands of the plaintiff, and made a conveyance of them to the purchaser; that afterwards, finding out his mistake, he made a conveyance of the plaintiff’s lands to the purchaser, and ante-dated it, as of the date of the sale, whereby the plaintiff was evicted of his lands and greatly damaged. This complaint was demurred to, as not containing a cause of action, and the court sustained the demurrer. This ruling of the court is assigned as error.
The appellant does not cite us to any authority to sustain his cause of action. We have not been able to find any. We cannot see how he was evicted of his land except by his own negligence. The sale, under the facts stated by him, was void, and the deed of the sheriff con*382veyed no right to the purchaser. The demurrer was properly sustained. To a right of action, it is essential that the damage sustained be the legal and natural consequence of the defendant’s misconduct, and not the effect of the plaintiff’s own negligence.—Flower v. Adam, 2 Taunt. 314; Vicars v. Wilcocks, 8 East, 1.
The judgment is affirmed.